BAKER, J-
Heard on demurrer to the bill.
The complainant, according to the allegations, is bringing the bill as administrator d. b. n. c. t. a. of the estate of William M. Willward, deceased, and also individually as an heir at law, next of kin and legatee under the will of the said William M. Willward. The bill is brought against the respondent as administrator of the estate of Amy A. W. Will-ward, deceased.
From the allegations, and particularly those in the sixth paragraph of the bill, it would appear that complainant has filed, both as administrator and individually, in the Municipal Court, substantially the same claim against the estate of Amy A. W. Will-ward which he is now seeking to maintain in this bill. Nothing appears to show . that the matter of this claim has been completely litigated, and it would seem from the allegations of the hill as though the complainant had a complete and adequate remedy at law. Further, an examination of the bill, and of the will and codicil of William M. Willward annexed thereto, does not disclose very clearly the exact nature of the complainant's claim and interest under said will and codicil.
The first three grounds of the respondent’s demurrer are sustained.